Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 11/16/2021 is acknowledged.  The traversal is on the ground(s) that “there has been no showing of an undue search burden…”. This is not found persuasive because Group I would require a search in at least CPC G01N 21/76, along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC G01N 33/54386, along with a unique text search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/16/2021.

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 5, “the subject and reference” should read “the subject and the reference”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “a subject” in line 3. Since “a subject” is established in line 1, it is unclear if “a subject” of line 3 is the same or different from “a subject” of line 1. Claims 2-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation "the fraction bounds" (plural) in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 4, claim 4 recites the limitation “a relative value of a concentration” in lines 1-2. Since “a relative value of a concentration” is established in claim 1, it is unclear if “a relative value of a concentration” of claim 4 is the same or different from “a relative value of a concentration” of claim 1. Claims 5 and 6
Regarding claim 4, claim 4 recites the limitation “a ratio of measured values of fraction bounds” in line 3. Since “a ratio of measured values of the fraction bounds” is established in claim 1, it is unclear if the “ratio of measured values of fraction bounds” of claim 4 is the same or different from the “ratio of measured values of the fraction bounds” of claim 1. Claims 5 and 6 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 4, claim 4 recites “the reaction” in line 4. There is insufficient antecedent basis for this limitation in the claim. Claims 5 and 6 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation “a relative value of a concentration” in lines 1-2. Since “a relative value of a concentration” is established in claim 1, it is unclear if “a relative value of a concentration” of claim 5 is the same or different from “a relative value of a concentration” of claim 1. Claim 6 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 5, claim 5 recites the limitation “a ratio of measured values of fraction bounds” in line 3. Since “a ratio of measured values of the fraction bounds” is established in claim 1, it is unclear if the “ratio of measured values of fraction bounds” of claim 5 is the same or different from the “ratio of measured values of the fraction bounds” of claim 1. Claim 6 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 7, claim 7 recites the limitation “a relative value of a concentration” in lines 1-2. Since “a relative value of a concentration” is established in claim 1, it is unclear if “a relative value of a concentration” of claim 7 is the same or different from “a relative value of a concentration” of claim 1.
Regarding claim 8, claim 8 recites the limitation “a fraction bound” in line 1. Since “a fraction bound” and “the fraction bounds” are established in claim 1, it is unclear if the fraction bound of claim 8 is the same or different from the fraction bound or the fraction bounds of claim 1. 
Regarding claim 9, claim 9 recites the limitation “a fraction bound” in line 1. Since “a fraction bound” and “the fraction bounds” are established in claim 1, it is unclear if the fraction bound of claim 9 is the same or different from the fraction bound or the fraction bounds of claim 1. 
Regarding claim 12, claim 12 recites the limitation “emitted by only top pump beam radiation” in line 4. Since “only top pump beam radiation” is established in claim 11, it is unclear if the “only top pump beam radiation” of claim 12 is the same or different from the “only top pump beam radiation” of claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii et al. (US 20090261269 A1).
Regarding claim 1, Horii teaches a method of determining a concentration of a subject (abstract, “amount of a substance to be detected”), comprising: 
fixing a ligand to a surface of an optical device (Figs. 1-2 teaches ligands B1 fixed to the surface of sensor chip 10, i.e. optical device; paragraph [0014] teaches binding a binding substance having a photo-reactable labeling substance attached to a binding surface); 
measuring a fraction bound of a subject to be detected based on an optical signal when the subject reacts to the ligand fixed to the surface of the optical device (paragraph [0124] teaches measuring the intensity of fluorescence from the first measurement area 58, wherein the fluorescence is being broadly interpreted as a “fraction bound” since the fluorescence is inherently related to the amount of subject bound to the ligand); and 
determining a relative value of a concentration of the subject based on a ratio of measured values of the fraction bounds of the subject and a reference signal (paragraph [0124] teaches the signal from the measurement area, i.e. fluorescence related to concentration, is corrected based on a reference signal, which is broadly interpreted as the “ratio”).
Regarding claim 2, Horii teaches all of the elements of the current invention as stated above. Horii further teaches wherein measuring the fraction bound of the subject based on the optical signal comprises measuring the fraction bound of the subject indicative of a number of ligands combined with the subject against a total number of the ligands (paragraphs [0122] and [0124] teach measuring the intensity of fluorescence from the first measurement area, wherein the fluorescence is inherently indicative of the number of antigen that has bound to the antibody against a total number of antibodies. Fig. 25 shows fluorescence related to concentration, i.e. if no subject is bound to a ligand, there is no/little fluorescence and if there are more subject present, there is more fluorescence since more subject is bound to ligands)
Regarding claim 4, Horii teaches all of the elements of the current invention as stated above. Horii further teaches wherein determining a relative value of a concentration of the subject comprises determining the relative value of the concentration of the subject based on a ratio of measured values of fraction bounds of the subject and reference signal defined in each step of the reaction when the subject reacts to the ligand fixed to the surface of the optical device (paragraphs [0020] and [0223] teach the light output from the photo-reactable labeling-substance is detected at a plurality of different points in time after the start of binding and the amount of the substance to be detected is obtained based on a temporal change in the intensity of the light. As stated previously, paragraph [0124] teaches measuring the intensity of fluorescence from the first measurement area 58, wherein the fluorescence is being interpreted as a “fraction bound” since the fluorescence is inherently related to the amount of subject bound to the ligand).
Regarding claim 7, Horii teaches all of the elements of the current invention as stated above. Horii further teaches wherein in determining a relative value of a concentration of the subject, the relative concentration of the subject is determined based on a comparison with the reference signal through only one signal measurement at any reaction timing by determining the relative value of the concentration of the subject based on the ratio of the measured values of the fraction bounds of the subject and reference signal (paragraph [0124] teaches determining a corrected concentration of antigen from the fluorescence from the first measurement area and the fluorescence signal from the second measurement area, wherein it is implied that only one signal measurement is made).
Regarding claim 8, Horii teaches all of the elements of the current invention as stated above. Horii further teaches wherein measuring a fraction bound of the subject based on the optical signal comprises: 
measuring the fraction bound of the reference signal (paragraph [0124] teaches measuring fluorescence signal from a second measurement area, which is used as a reference signal, wherein the fluorescence is being interpreted as a “fraction bound” since the fluorescence is inherently related to the amount of subject bound to the ligand); and 
measuring the fraction bound of the subject (paragraph [0124] teaches measuring the intensity of fluorescence from the first measurement area 58, wherein the fluorescence is being interpreted as a “fraction bound” since the fluorescence is inherently related to the amount of subject bound to the ligand).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Horii as applied to claim 1 above, and further in view of Gerion et al. (US 20150247846 A1).
Regarding claim 3, Horii teaches all of the elements of the current invention as stated above. While Horii teaches using an adsorption formula of Langmuir is used to calculate optimum particle diameter (paragraph [0141]), Horii fails to teach wherein measuring the fraction bound of the subject based on the optical signal comprises analyzing the fraction bound through a Langmuir model in an environment in which the ligand has been fixed to the surface of the optical device. 
Gerion teaches a method for determining a concentration of analytes on a LSPR-active surface (abstract). Gerion teaches a histogram of a reading before a reaction (e.g., a control histogram) may be compared to a histogram of a reading after reaction for various known quantities or concentrations of analytes (paragraph [0074]). Gerion teaches determining analyte concentrations under assumptions such as calculated using a Langmuir binding isotherm model and assuming a binding affinity of 1 nM (paragraph [0074]). Gerion teaches an example wherein a surface coverage in biotinylated IgG was assumed to correspond to the ratio of biotinylated IgG to total antibody (paragraph [0090]).
Since Gerion teaches determining concentration of a subject through a binding reaction, similar to Horii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horii to incorporate the teachings of Gerion to provide wherein measuring the fraction bound of the subject based on the optical signal comprises analyzing the fraction bound through a Langmuir model in an environment in which the ligand has been fixed to the surface of the optical device. Doing so would utilize known methods of measuring concentration of bound analytes, as taught by Gerion, which would have a reasonable expectation of successfully calculating concentration of the subject and optimize analysis (Gerion, paragraph [0074]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Horii as applied to claim 4 above, and further in view of Knobel (WO 2007071349 A1).
Regarding claim 5, Horii teaches all of the elements of the current invention as stated above. While Horii teaches that light output from photo-reactable labeling-substance is detected at a plurality of different points in time after the start of binding and the amount of the substance to be detected is obtained based on a temporal change in the intensity of the light (paragraphs [0020] and [0223]), Horii fails to explicitly teach wherein determining a relative value of a concentration of the subject comprises determining the relative value of the concentration of the subject based on a ratio of measured values of fraction bounds of the subject and reference signal defined in an initial step, intermediate step and saturation step of the reaction.
Knobel teaches an analytical instrument comprising a computing unit for more precise determination of an analyte using a particular algorithm for transforming measurement data into a value indicative for the initial concentration of an analyte (abstract). Knobel teaches methods of quantifying a sample based on tracking the source of a reaction over a period of time, such as detecting the occurrence of hybridization of probes (page 6, lines 4-14). Knobel teaches that the invention is useful for tracking of reactions in which a detectable change in the sample is a measure of the amount of an analyte present (page 6, lines 10-14). Knobel teaches a method comprising describing the initial, exponential and saturation part of the development of measurement data through a mathematical algorithm, extracting the part of the purely exponential signal (i.e. interpreted as an intermediate step) from said mathematical expression, thereby allowing a mathematical estimation of the purely exponential phase of the development of measurement data, and calculating at least one characteristic digital value from said extracted purely exponential part of said series of measurement data using a second algorithm (claim 16) and determining the concentration of a subject from the comparison of said at least one characteristic digital value with calibrated digital values (claim 17). Knobel teaches quantification measures of the invention have an improved robustness and accuracy compared to present methods (page 6, lines 22-23).
Since Knobel teaches measuring concentration of an analyte based on signals at different time points, similar to Horii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horii to incorporate the teachings of Knobel to provide wherein determining a relative value of a concentration of the subject comprises determining the relative value of the concentration of the subject based on a ratio of measured values of fraction bounds of the subject and reference signal defined in an initial step, intermediate step and saturation step of the reaction. Doing so would utilize known analytical methods in the art, as taught by Knobel, which would have a reasonable expectation of successfully allowing for calculation of the concentration of a subject and improving robustness and accuracy of determination of the concentration.
Regarding claim 6, Horii in view of Knobel teaches all of the elements of the current invention as stated above. Horii in view of Knobel teaches wherein in determining the relative value of the concentration of the subject, the ratio of the measured values of the fraction bounds of the subject and reference signal in the intermediate step has a middle value between the ratio of the measured values of the fraction bounds of the subject and reference signal in the initial step and the ratio of the measured values of the fraction bounds of the subject and reference signal in the saturation step (see above claim 5; Knobel Fig. 1 shows the “exponential part”, which is interpreted as the intermediate step, has a middle value between an initial step and saturation step).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horii as applied to claim 1 above, and further in view of Giavazii et al. (US 20120244554 A1).
Regarding claim 9, Horii teaches all of the elements of the current invention as stated above. Horii fails to teach wherein measuring a fraction bound of the subject based on the optical signal comprises simultaneously measuring the fraction bound of the reference signal and the fraction bound of the subject in such a way as to enable accurate measurement by offsetting external factors capable of affecting experiments. It appears that Horii teaches a reference signal is measured after the first fluorescence signal (paragraph [0124]).
Giavazii teaches a method and apparatus for the quantitative determination of molecular interactions between ligands in solution and receptors immobilized on the surface of a solid transparent material (abstract). Giavazii teaches the apparatus comprises multiple measurement surfaces that can be measured simultaneously via an imaging system, which allows simultaneous measurement of the intensity reflected from different spots and the intensity reflected from regions without receptors, outside of the spot, that can be used as a reference for the reflectivity signal (paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horii to incorporate the teachings of Giavazii to provide wherein measuring a fraction bound of the subject based on the optical signal comprises simultaneously measuring the fraction bound of the reference signal and the fraction bound of the subject in such a way as to enable accurate measurement by offsetting external factors capable of affecting experiments. Doing so would utilize known techniques of simultaneous measurement in the art, as taught by Giavazii, which would have a reasonable expectation of successfully reducing the time needed to measure a subject and reference signal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horii as applied to claim 1 above, and further in view of Wilson et al. (US 20140227720 A1).
Regarding claim 10, Horii teaches all of the elements of the current invention as stated above. Horii fails to teach wherein measuring the fraction bound of the subject based on the optical signal comprises simultaneously measuring signals of a plurality of samples in an identical condition in such a way as to enable accurate measurement by offsetting external factors capable of affecting experiments.
Wilson teaches methods of determining concentration of prostate specific antigen (paragraph [0003]) comprising measuring signals from biomarker molecules immobilized to a surface (paragraph [0051]). Wilson teaches that increasing the number of reaction vessels in the array can be used to increase the dynamic range of an assay or to allow multiple samples or multiple types of biomarker molecules to be assayed in parallel (paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Horii to incorporate the teachings of Wilson to provide wherein measuring the fraction bound of the subject based on the optical signal comprises simultaneously measuring signals of a plurality of samples in an identical condition in such a way as to enable accurate measurement by offsetting external factors capable of affecting experiments. Doing so would utilize known methods of parallel (i.e. simultaneous) measurement, as taught by Wilson, which would have a reasonable expectation of successfully improving the dynamic range of measuring a subject and allow multiple samples to be measured in parallel, overall improving throughput of measurements. 

Claims 1, 2, 7-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim et al., “Luminescent Silicon-Rich Nitride Horizontal Air-Slot Microdisk Resonators for Biosensing”, 2016, IEEE Photonics Technology Letters, Vol. 28, No 21) in view of Harris et al. (US 20030162236 A1).
Regarding claim 1, Kim teaches a method of determining a concentration of a subject, comprising: 
fixing a ligand to a surface of an optical device (page 2332, left column, first paragraph teaches fixing biotin to the surface of a silicon-rich silicon nitride horizontal air slot microdisk resonator); and  
measuring a fraction bound of a subject to be detected based on an optical signal when the subject reacts to the ligand fixed to the surface of the optical device (page 2332, left column, first paragraph teaches measuring biotin-avidin reaction; Fig. 4 and page 2333, right column, first full paragraph teaches measuring fluorescence, wherein the fluorescence is interpreted as “fraction bound” because it is inherent that the fluorescence is representative of the binding of streptavidin to the biotin ligands immobilized on the surface.
While Kim teaches sensing streptavidin at various concentrations (Fig. 4), Kim fails to teach determining a relative value of a concentration of the subject based on a ratio of measured values of the fraction bounds of the subject and a reference signal.
Harris teaches method for quantitatively measuring the amount of an analyte of interest in a fluid sample (abstract) comprising a capture zone and a control capture zone (abstract). Harris teaches determining an amount of analyte based on a ratio of the amount of analyte-coated particles in the sample capture zone and the amount of analyte-coated particles in the control capture zone (abstract). Harris teaches that capture reagents are immobilized on the sample capture zone and the control capture zone (paragraph [0004]). Harris teaches the method allows for more accurate determination of concentration (paragraph [0019]).
Since Harris teaches measuring amount of bound analytes, similar to Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Harris to provide the method of determining a relative value of a concentration of the subject based on a ratio of measured values of the fraction bounds of the subject and a reference signal. Doing so would utilize known methods of calculating concentration in the art, as taught by Harris, which would have a reasonable expectation of successfully allowing for accurate determination of concentration (e.g. for determining unknown concentrations of streptavidin).
Regarding claim 2, Kim in view of Harris teaches all of the elements of the current invention as stated above. Kim in view of Harris further teaches wherein measuring the fraction bound of the subject based on the optical signal comprises measuring the fraction bound of the subject indicative of a number of ligands combined with the subject against a total number of the ligands (see above claim 1; Harris, abstract teaches measuring the amount of analyte-coated particles in the sample capture zone, wherein it is inherent that the amount of analyte-coated particles in the sample capture zone is indicative of a number of ligands bound to an analyte against a total number of ligands, see Fig. 1).
Regarding claim 7, Kim in view of Harris teaches all of the elements of the current invention as stated above. Kim in view of Harris further teaches wherein in determining a relative value of a concentration of the subject, the relative concentration of the subject is determined based on a comparison with the reference signal through only one signal measurement at any reaction timing by determining the relative value of the concentration of the subject based on the ratio of the measured values of the fraction bounds of the subject and reference signal (Harris, Fig. 2 and paragraph [0063] inherently teaches measuring one signal measurement at a reaction time).
Regarding claim 8, Kim in view of Harris teaches all of the elements of the current invention as stated above. Kim in view of Harris further teaches wherein measuring a fraction bound of the subject based on the optical signal comprises: 
measuring the fraction bound of the reference signal (see above claim 1; Harris, abstract teaches measuring an amount of analyte-coated particles in the control capture zone, which is broadly interpreted as the fraction bound); and 
measuring the fraction bound of the subject (Kim, page 2332, left column, first paragraph teaches measuring biotin-avidin reaction; Fig. 4 and page 2333, right column, first full paragraph teaches measuring fluorescence, wherein the fluorescence is interpreted as “fraction bound” because it is inherent that the fluorescence is representative of the binding of streptavidin to the biotin ligands immobilized on the surface).
Regarding claim 9, Kim in view of Harris teaches all of the elements of the current invention as stated above. Kim in view of Harris fails to explicitly teach wherein measuring a fraction bound of the subject based on the optical signal comprises simultaneously measuring the fraction bound of the reference signal and the fraction bound of the subject in such a way as to enable accurate measurement by offsetting external factors capable of affecting experiments.
Harris teaches that by determining an amount of an analyte of interest using a ratio (paragraph [0013]) the sensitivity is increased and the use of absolute signal levels are canceled out in the calculation of the amount of analyte of interest; thus, inaccuracies in calibration of a signal reader used to detect the signal levels are minimized (paragraph [0013]). Harris teaches measuring the amount of fluorescence of the label of the analyte-binding particles and the amount of analyte-binding particles arrested in the control capture zone by an optical method (paragraph [0042]). Harris teaches the amount of contacted analyte-binding particles was measured in the sample capture zone and in the control capture zone by detecting the amount of fluorescence (paragraph [0063] and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Harris to further incorporate the teachings of Harris to provide measuring a fraction bound of the subject based on the optical signal comprises simultaneously measuring the fraction bound of the reference signal and the fraction bound of the subject in such a way as to enable accurate measurement by offsetting external factors capable of affecting experiments. Doing so would utilize known methods of measuring both a sample and a reference signal, as taught by Harris, that would have a reasonable expectation of minimizing inaccuracies and allowing for determination of a concentration of the subject.
Regarding claim 11, Kim in view of Harris teaches all of the elements of the current invention as stated above. Kim further teaches the method further comprising fabricating an optical active resonator used as the optical device in the fraction bound measurement (page 2331, section II), 
wherein fabricating the optical active resonator comprises: 
forming silicon nano-clusters within a plurality of silicon nitride disk plates (page 2331, section II teaches SRN layers comprising Si; page 2331 right column, first paragraph teaches integrating a layer of luminescence Si nanoclusters to a SiN slot disk to eliminate external light source); and 
disposing the plurality of silicon nitride disk plates in such a way as to be spaced apart from each other at a given interval to form a nano-slot (Fig. 1 teaches an air slot or slot disk), 
wherein photoluminescence (PL) is inherently emitted by only top pump beam radiation through absorption cross sections of the silicon nano-clusters (PL is inherently emitted by only top pump beam radiation through absorption cross sections because page 2332, left column, first paragraph and Fig. 2 teaches a laser or light-emitting diode is used to excite the SRN luminescence and page 2333, last paragraph teaches “nc-Si luminescent layer”).
Regarding claim 12, Kim in view of Harris teaches all of the elements of the current invention as stated above. Kim further teaches the method further comprising radiating a pump beam of a single light-emitting diode (LED) over the optical active resonator for the fraction bound measurement (page 2332, left column, first paragraph teaches a laser or light-emitting diode can be used to excite the SRN luminescence), 
wherein the PL is emitted by only top pump beam radiation of the single LED through the absorption cross sections of the silicon nano-clusters (PL is inherently emitted by only top pump beam radiation through absorption cross sections because page 2332, left column, first paragraph and Fig. 2 teaches a laser or light-emitting diode is used to excite the SRN luminescence and page 2333, last paragraph teaches “nc-Si luminescent layer”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Harris as applied to claim 1 above, and further in view of Gerion et al. (US 20150247846 A1).
Regarding claim 3, Kim in view of Harris teaches all of the elements of the current invention as stated above. Kim in view of Harris fails to teach wherein measuring the fraction bound of the subject based on the optical signal comprises analyzing the fraction bound through a Langmuir model in an environment in which the ligand has been fixed to the surface of the optical device. 
Gerion teaches a method for determining a concentration of analytes on a LSPR-active surface (abstract). Gerion teaches a histogram of a reading before a reaction (e.g., a control histogram) may be compared to a histogram of a reading after reaction for various known quantities or concentrations of analytes (paragraph [0074]). Gerion teaches determining analyte concentrations under assumptions such as calculated using a Langmuir binding isotherm model and assuming a binding affinity of 1 nM (paragraph [0074]). Gerion teaches an example wherein a surface coverage in biotinylated IgG was assumed to correspond to the ratio of biotinylated IgG to total antibody (paragraph [0090]).
Since Gerion teaches determining concentration of a subject through a binding reaction, similar to Kim in view of Harris, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Harris to incorporate the teachings of Gerion to provide wherein measuring the fraction bound of the subject based on the optical signal comprises analyzing the fraction bound through a Langmuir model in an environment in which the ligand has been fixed to the surface of the optical device. Doing so would utilize known methods of measuring concentration of bound analytes, as taught by Gerion, which would have a reasonable expectation of successfully calculating concentration of the subject and optimize analysis (Gerion, paragraph [0074]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Harris as applied to claim 1 above, and further in view of Knobel. 
Regarding claim 4, Kim in view of Harris teaches all of the elements of the current invention as stated above. Kim in view of Harris fails to teach wherein determining a relative value of a concentration of the subject comprises determining the relative value of the concentration of the subject based on a ratio of measured values of fraction bounds of the subject and reference signal defined in each step of the reaction when the subject reacts to the ligand fixed to the surface of the optical device.
Knobel teaches an analytical instrument comprising a computing unit for more precise determination of an analyte using a particular algorithm for transforming measurement data into a value indicative for the initial concentration of an analyte (abstract). Knobel teaches methods of quantifying a sample based on tracking the source of a reaction over a period of time, such as detecting the occurrence of hybridization of probes (page 6, lines 4-14). Knobel teaches that the invention is useful for tracking of reactions in which a detectable change in the sample is a measure of the amount of an analyte present (page 6, lines 10-14). Knobel teaches a method comprising describing the initial, exponential and saturation part of the development of measurement data through a mathematical algorithm, extracting the part of the purely exponential signal (i.e. interpreted as an intermediate step) from said mathematical expression, thereby allowing a mathematical estimation of the purely exponential phase of the development of measurement data, and calculating at least one characteristic digital value from said extracted purely exponential part of said series of measurement data using a second algorithm (claim 16) and determining the concentration of a subject from the comparison of said at least one characteristic digital value with calibrated digital values (claim 17).  Knobel teaches quantification measures of the invention have an improved robustness and accuracy compared to present methods (page 6, lines 22-23).
Since Knobel teaches measuring concentration of an analyte based on signals at different time points, similar to Kim in view of Harris, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Harris to incorporate the teachings of Knobel to provide determining a relative value of a concentration of the subject comprises determining the relative value of the concentration of the subject based on a ratio of measured values of fraction bounds of the subject and reference signal defined in each step of the reaction when the subject reacts to the ligand fixed to the surface of the optical device. Doing so would utilize known analytical methods in the art, as taught by Knobel, which would have a reasonable expectation of successfully allowing for calculation of the concentration of a subject and improving robustness and accuracy of determination of the concentration.
Regarding claim 5, Kim in view of Harris and Knobel teach all of the elements of the current invention as stated above. Kim in view of Harris fails to teach wherein determining a relative value of a concentration of the subject comprises determining the relative value of the concentration of the subject based on a ratio of measured values of fraction bounds of the subject and reference signal defined in an initial step, intermediate step and saturation step of the reaction.
Knobel teaches an analytical instrument comprising a computing unit for more precise determination of an analyte using a particular algorithm for transforming measurement data into a value indicative for the initial concentration of an analyte (abstract). Knobel teaches methods of quantifying a sample based on tracking the source of a reaction over a period of time, such as detecting the occurrence of hybridization of probes (page 6, lines 4-14). Knobel teaches that the invention is useful for tracking of reactions in which a detectable change in the sample is a measure of the amount of an analyte present (page 6, lines 10-14). Knobel teaches a method comprising describing the initial, exponential and saturation part of the development of measurement data through a mathematical algorithm, extracting the part of the purely exponential signal (i.e. interpreted as an intermediate step) from said mathematical expression, thereby allowing a mathematical estimation of the purely exponential phase of the development of measurement data, and calculating at least one characteristic digital value from said extracted purely exponential part of said series of measurement data using a second algorithm (claim 16) and determining the concentration of a subject from the comparison of said at least one characteristic digital value with calibrated digital values (claim 17).  Knobel teaches quantification measures of the invention have an improved robustness and accuracy compared to present methods (page 6, lines 22-23).
Since Knobel teaches measuring concentration of an analyte based on signals at different time points, similar to Kim in view of Harris, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Harris and Knobel to further incorporate the teachings of Knobel to provide wherein determining a relative value of a concentration of the subject comprises determining the relative value of the concentration of the subject based on a ratio of measured values of fraction bounds of the subject and reference signal defined in an initial step, intermediate step and saturation step of the reaction. Doing so would utilize known analytical methods in the art, as taught by Knobel, which would have a reasonable expectation of successfully allowing for calculation of the concentration of a subject and improving robustness and accuracy of determination of the concentration.
Regarding claim 6, Kim in view of Harris and Knobel teach all of the elements of the current invention as stated above. Kim in view of Harris and Knobel teach wherein in determining the relative value of the concentration of the subject, the ratio of the measured values of the fraction bounds of the subject and reference signal in the intermediate step has a middle value between the ratio of the measured values of the fraction bounds of the subject and reference signal in the initial step and the ratio of the measured values of the fraction bounds of the subject and reference signal in the saturation step (see above claim 5; Knobel Fig. 1 shows the “exponential part”, which is interpreted as the intermediate step, has a middle value between an initial step and saturation step).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Harris as applied to claim 1 above, and further in view of Wilson et al. (US 20140227720 A1).
Regarding claim 10, Kim in view of Harris teaches all of the elements of the current invention as stated above. While Harris teaches measuring a series of control samples and samples containing unknown amount of analyte (paragraph [0043]), Kim in view of Harris fails to wherein measuring the fraction bound of the subject based on the optical signal comprises simultaneously measuring signals of a plurality of samples in an identical condition in such a way as to enable accurate measurement by offsetting external factors capable of affecting experiments.
Wilson teaches methods of determining concentration of prostate specific antigen (paragraph [0003]) comprising measuring signals from biomarker molecules immobilized to a surface (paragraph [0051]). Wilson teaches that increasing the number of reaction vessels in the array can be used to increase the dynamic range of an assay or to allow multiple samples or multiple types of biomarker molecules to be assayed in parallel (paragraph [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim in view of Harris to incorporate the teachings of Wilson to provide wherein measuring the fraction bound of the subject based on the optical signal comprises simultaneously measuring signals of a plurality of samples in an identical condition in such a way as to enable accurate measurement by offsetting external factors capable of affecting experiments. Doing so would utilize known methods of parallel (i.e. simultaneous) measurement, as taught by Wilson, which would have a reasonable expectation of successfully improving the dynamic range of measuring a subject and allow multiple samples to be measured in parallel, overall improving throughput of measurements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Valkirs et al. (US 20070172906 A1) teaches methods for measuring latent protein C in test samples (abstract). Valkirs teaches that affinity can be determined at equilibrium by measuring the fraction bound (r) of labeled ligand at various concentrations (c) (paragraph [0046]).
Vollmer et al. (Vollmer et al., “Whispering-gallery-mode biosensing: label-free detection down to single molecules”, 2008, Nature Methods, 5, 591-596) teaches a whispering-gallery-mode biosensor (Fig. 1) comprising ligands bound to an optical device and measuring shifts in resonance wavelength (Fig. 1).
Taniguchi et al. (Taniguchi et al., “Detection of antibody-antigen reaction by silicon nitride slot-ring biosensors using protein G”, 2016, Optics Communications, 365, pages 16-23) teaches a biosensor using a silicon nitride slot-ring (abstract; Fig. 3) wherein the silicon nitride slot-ring comprises immobilized ligands (section 3.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798   

/Kathryn Wright/Primary Examiner, Art Unit 1798